Title: To George Washington from Captain John Heard, 24 June 1778
From: Heard, John
To: Washington, George


                    
                        Sir
                        Cramberry [N.J., 24 June 1778] three Oclock
                    
                    Received intelligence from a Melitia officer Who had his intelligence from Major Nixson Who says he Left the Enimies Advance gard about two Miles this Side of Allentown on the Cramberry Road When He Left them they had Halted, I Shall go on Emedeate⟨ly⟩ With Some of my best Horses to View them I am Yr Hume St
                    
                        John Heard Capt.
                    
                